                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

EDWIN ERSHEN,                )
                             )
            Plaintiff,       )
                             )
        vs.                  )                     Case No. 4:19 CV 1200 RWS
                             )
KEEP RUNNING TRUCKING CORP., )
et al.,                      )
                             )
            Defendants.      )

                        MEMORANDUM AND ORDER

      IT IS HEREBY ORDERED that plaintiff’s motion for leave to file first

amended complaint [13] is denied without prejudice for failure to attach the

proposed amended complaint as an exhibit to the motion.




                                      _______________________________
                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE
Dated this day of May, 2019.
